                                                                                            FILED
                                                                                   2021 Jun-21 PM 04:56
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

MANABU SAEKI,                            )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )        Case No. 1:20-CV-0857-CLM
                                         )
JACKSONVILLE STATE                       )
UNIVERSITY, and JOHN                     )
BEEHLER, individually,                   )

      Defendant.

                           MEMORANDUM OPINION

      Manabu Saeki (“Saeki”) is an Associate Professor at Jacksonville State

University (“JSU”). John Beehler (“Beehler”), the former president of JSU, denied

Saeki’s promotion application for the position of Professor in 2017. In response,

Saeki filed an EEOC charge, accusing JSU and Beehler (collectively, “the

Defendants”) of discrimination. Saeki says the Defendants then retaliated against

him for filing the EEOC charge. Saeki now sues the Defendants for racial

discrimination and retaliation under 42 U.S.C. § 1981 through 42 U.S.C. § 1983.

      Beehler answered Saeki’s complaint (doc. 31), so the court does not consider

the counts against Beehler here. Instead, the court considers JSU’s motion to dismiss

all claims against it (Counts I and III). Doc. 29. Accepting as true all the facts that

Saeki alleged in his Amended Complaint (doc. 25), the court finds that Saeki’s
claims against JSU are barred by the Eleventh Amendment. So the court grants

JSU’s motion to dismiss.

      Saeki has moved for the court to allow him to amend his complaint, rather

than dismiss it. But Saeki has already amended his complaint, and filing a second

amendment would be futile, so the court denies Saeki’s motion to amend.

                         STATEMENT OF THE FACTS

      JSU is an accredited state public university. Ala. Code § 16-52-1. JSU has

employed Saeki, a Japanese man, as an Associate Professor from August 2008 to the

present. Saeki applied for a promotion to Professor in the fall of 2016. The Associate

Professor and Professor positions are materially similar in most ways.

      Saeki’s Acting Department Head and departmental peers approved Saeki’s

application. But Beehler, who was responsible for all final policy decisions

regarding promotions, denied the application. Beehler’s denial was not subject to

administrative review. Saeki alleges that at least two other professors who are not

Japanese were promoted even though Saeki was more qualified. So Saeki filed a

Charge of Discrimination with the EEOC in August 2017, asserting that the

Defendants had discriminated against him by denying his promotion application.

      In retaliation, Saeki says that the Defendants (through their agents and

employees) had students file complaints about Saeki, issued a downgraded

performance evaluation, ignored Saeki’s request to submit another promotion
application, and isolated him by not communicating with him and failing to invite

him to social gatherings.

                                    STANDARD OF REVIEW

    A. Rule 12(b)(1)

        Federal courts have limited jurisdiction. 28 U.S.C. § 1330. Parties cannot

waive subject matter jurisdiction, and if the court finds it lacks that jurisdiction, it

must dismiss the case. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261 (11th

Cir. 2000). The plaintiff bears the burden of establishing that the court has subject

matter jurisdiction. McNutt v. Gen. Motors Acceptance Corp. of Indiana, 298 U.S.

178, 189 (1936). Because subject matter jurisdiction cannot be waived, a district

court can determine whether it has subject matter jurisdiction at any stage of the

proceedings. Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir.

1980). 1

    B. Rule 12(b)(6)

        A pleading must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Rule 8 does not require

“detailed factual allegations,” but does demand more than “an unadorned, ‘the-

defendant-unlawfully-harmed-me’ accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678



1
 Decisions of the Fifth Circuit issued before September 30, 1981 are considered binding precedent for this court.
Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981).
(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action” are

insufficient. Id.

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a complaint

fails to state a claim upon which relief can be granted. Fed.R.Civ.P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556

U.S. at 678. A complaint states a facially plausible claim for relief when the plaintiff

pleads facts that permit a reasonable inference that the defendant is liable for the

misconduct alleged. Id.

   C. Rule 15

       The leave to amend should “be freely given when justice so requires.” Fed. R.

Civ. P. 15(a)(2). Thus, the motion to amend “shall be granted unless there is a

substantial reason to deny it.” Halliburton & Assocs., Inc. v. Henderson, Few & Co.,

774 F.2d 441, 443 (11th Cir. 1985). Substantial, or justifiable, reasons for denying a

motion to amend include: undue delay, bad faith, repeated failure to cure

deficiencies, and futility of amendments. Foman v. Davis, 371 U.S. 178, 182 (1962)

(emphasis added). When a district court dismisses a motion to amend because that

amendment would be futile, “the court is making the legal conclusion that the

complaint, as amended, would necessarily fail.” St. Charles Foods, Inc. v. Am.'s
Favorite Chicken Co., 198 F.3d 815, 822 (11th Cir. 1999).

                                   ANALYSIS

   A. Eleventh Amendment Immunity

      Saeki alleges that JSU’s discrimination and retaliation violated his rights

under 42 U.S.C. § 1981. Since 42 U.S.C. § 1981 does not provide a cause of action,

Saeki correctly brought his suit through 42 U.S.C. § 1983. Bryant v. Jones, 575 F.3d

1281, 1287 n.1 (11th Cir. 2009). But Saeki’s claim against JSU is barred by the

Eleventh Amendment, which means this court lacks jurisdiction. See McClendon v.

Georgia Dep't of Cmty. Health, 261 F.3d 1252, 1256 (11th Cir. 2001).

      The Eleventh Amendment grants States immunity against “any suit in law or

equity, commenced or prosecuted […] by Citizens of another State, or by Citizens

or Subjects of any Foreign State.” U.S. Const. amend. XI. The Supreme Court

further extended the Eleventh Amendment to immunize a State from suits filed by

its own citizen. Edelman v. Jordan, 415 U.S. 651, 662-63 (1974). The Eleventh

Amendment also grants immunity to agents and instrumentalities of the State,

Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003), and the Eleventh Circuit has

held that universities are instrumentalities of the State and thus immune from suit.

Williams v. Bd. of Regents of Univ. Sys. of Georgia, 477 F.3d 1282, 1301 (11th Cir.

2007). See also Harden v. Adams, 760 F.2d 1158, 1164 (11th Cir. 1985) (holding

that Troy State University, Board of Trustees, and individual appellees were immune
to suit).



         Courts have recognized three exceptions to Eleventh Amendment immunity.

First, Congress can abrogate Eleventh Amendment immunity if it acts under Section

Five of the Fourteenth Amendment. Carr v. City of Florence, Ala., 916 F.2d 1521,

1524 (11th Cir. 1990). But the Supreme Court has held that Congress did not

abrogate Eleventh Amendment immunity for 42 U.S.C. § 1983. Quern v. Jordan,

440 U.S. 332, 345 (1979). See also Will v. Michigan Dep't of State Police, 491 U.S.

58, 65 (1989) (holding that a state is not a ‘person’ for 42 U.S.C. § 1983). Nor has

Congress abrogated Eleventh Amendment immunity for 42 U.S.C. § 1981. Sessions

v. Rusk State Hosp., 648 F.2d 1066, 1069 (5th Cir. 1981). So this exception does not

apply.

         Second, States can expressly waive their immunity, Carr, 916 F.2d at 1524.

Alabama has not waived its immunity, Ala. Const., § 14., so this exception does not

apply either.

         Third, the Eleventh Amendment does not bar suits against a state official in

his official capacity for injunctive relief to end violations of federal law. Ex parte

Young, 209 U.S. 123, 159 (1908). But the Ex parte Young exception is narrow and

“applies only to prospective relief, does not permit judgements against state officers

[for past violations of federal law] […] and has no application in suits against the
States and their agencies.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy,

Inc., 506 U.S. 139, 146 (1993). See also Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 100 (1984) (holding that state agencies and the state cannot be sued

even if the plaintiff only seeks prospective relief). As a public university, JSU is

considered an “instrumentality of the State” and is therefore protected from suit by

the Eleventh Amendment. Williams, 477 F.3d at 1301. Since Saeki is not suing a

state official in his official capacity, this exception also does not apply.

      Because JSU is an instrumentality of the State, and no exception to state

immunity applies, the Eleventh Amendment bars Saeki’s claims against JSU. So the

court must dismiss Saeki’s claims against JSU.

   B. Saeki’s Motion to Amend

      Saeki has asked for “leave to substitute JSU individual trustees in their official

capacities for Defendant JSU and/or amend his complaint.” Doc. 34, p. 6. But Saeki

has not alleged facts that show Saeki would have standing against the board

members. So Saeki’s amendment would be futile.

      A plaintiff must meet Article III’s standing requirements to bring a cause of

action before the court. Cook v. Bennett, 792 F.3d 1294, 1298 (11th Cir. 2015). To

have standing, a plaintiff must show: (1) “an ‘injury in fact’ that is (a) concrete and

particularized and (b) actual or imminent […]; (2) the injury is fairly traceable to the

challenged action of the defendant; and (3) it is likely […] that the injury will be
redressed.” Cook, 792 F.3d at 1298-99.



      Saeki’s complaint alleges that the President (not the Board of Trustees) was

“responsible for making final policy for JSU in connection with the area of conduct

in question” and that Beehler’s decision was not subject to administrative review.

Doc. 25 ¶ 20 (emphasis added). Saeki has not shown that any board member played

a role in the alleged discrimination or retaliation. The Board of Trustees at JSU can

appoint and remove instructors, make salary changes, regulate the university’s

structure, and promote the interests of the university. Ala. Code § 16-52-6. But their

duties do not include considering promotion applications, reviewing denials of

promotions, conducting performance evaluations, hosting or planning social events

for professors, or reporting student complaints. Id. Because the Board’s duties reach

none of Saeki’s alleged harms, the individual board members could not have harmed

Saeki for purposes of Article III standing. In other words, Saeki’s alleged injury is

not “fairly traceable” to any actions of the individual board members. Cook, 792

F.3d at 1298-99.

      Further, because the individual board members’ duties reach none of the

alleged harms, Saeki cannot show that the board members have the power to provide

the relief Saeki seeks—i.e., instatement to the Professor position. Cook, 792 F.3d at

1298-99. And if Saeki’s injury is not redressable by the board members, Saeki lacks
standing to enforce his claims against them. Grizzle, 634 F.3d at 1319.



      Plus, Saeki has already amended his complaint in response to motions to

dismiss. Doc. 25. He has not provided additional facts that would compel the court

to grant another motion to amend. Instead, Saeki has merely requested that the court

grant him “leave to substitute JSU individual trustees in their official capacities for

Defendant JSU and/or amend his complaint.” Doc. 34, p. 6. He presents no argument

for how any claims against those defendants would succeed. Based on his previous

failure to amend his complaint and the futility of his proposed amendment, the court

DENIES Saeki’s motion to amend.

                                  CONCLUSION

      For the reasons stated above, the court will GRANT JSU’s motion to dismiss

(doc. 29) and DENY Saeki’s motion to amend his pleading (doc. 34). This court will

enter a separate order carrying out this finding.

      DONE on June 21 2021.



                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE
